Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155440 & (38)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 155440
                                                                     COA: 335712
                                                                     Wayne CC: 12-000953-FC;
                                                                                12-005075-FC
  MARK CARTER,
          Defendant-Appellant.

  _________________________________________/

          By order of February 20, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 4, 2017 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED as moot. Because the defendant did not file a motion
  for relief from judgment, the Wayne Circuit Court order that the defendant seeks leave to
  appeal has now been set aside in the June 29, 2017 order of that court, and the defendant
  has already received the hearing on remand that this Court ordered on March 8, 2016.
  The motion to amend the application for leave to appeal is DENIED, without prejudice to
  the defendant pursuing appellate relief from the Wayne Circuit Court order of December
  21, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2018
         s0326
                                                                               Clerk